suspects left with only a cellphone, jewelry, and clothing belonging to
                Ramos-Molina. The victim was required to have surgery as a result of
                injuries sustained in the attack.
                            At trial, the victim testified that she immediately identified
                the female suspect as Ramos-Molina—noting that, although the suspect's
                face was obscured, she recognized Ramos-Molina's body shape,
                mannerisms, and eyes. Ramos-Molina asserted that she had an alibi for
                the night in question; however, testimony was presented that she
                confessed to law enforcement that she committed the crimes. In addition,
                Ramos-Molina's friend testified that she told him on the night in question
                she entered the home of her mother's friend to find money, was unable to
                find any, and took a cellphone. The friend also testified that he witnessed
                Ramos-Molina throwing away clothing which she indicated was worn
                while committing the crime.
                            We conclude that the jury could reasonably infer from the
                evidence presented that Ramos-Molina committed the charged crimes.
                See NRS 193.167 (additional penalty for crimes committed against person
                60 years of age or older); NRS 199.480(1)(a) (conspiracy to commit
                robbery); NRS 200.380(1) (robbery); NRS 200.481(2)(b) (battery causing
                substantial bodily harm); NRS 205.060(1) (burglary). It is for the jury to
                determine the weight and credibility to give conflicting testimony, McNair
                v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and a jury's verdict will
                not be disturbed on appeal where, as here, sufficient evidence supports the
                verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                            Second, Ramos-Molina contends that the district court erred
                by denying her motion to suppress her confession to law enforcement
                because it was obtained during a custodial interrogation in violation of

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Miranda v. Arizona, 384 U.S. 436 (1966). A suspect is in custody for the
                purposes of Miranda if, under the totality of the circumstances, "a
                reasonable person in the suspect's position would [not] feel 'at liberty to
                terminate the interrogation and leave." Rosky v. State, 121 Nev. 184, 191,
                111 P.3d 690, 695 (2005) (quoting Thompson v. Keohane, 516 U.S. 99, 112
                (1995)). When considering the district court's custody determination, we
                review its factual findings for clear error and its legal conclusion de novo.
                Id. at 190, 111 P.3d at 694.
                             Having considered the totality of the circumstances, we
                conclude that the district court erred by determining that Ramos-Molina
                was not in custody. The following factors are relevant to our decision.
                After Ramos-Molina cancelled a pre-planned interview, a detective
                appeared at her home unannounced and asked her to accompany him to
                the police station. Ramos-Molina was placed in an interrogation room
                behind two doors that required keycards to unlock. The detective asked
                Ramos-Molina "[y]ou've never been arrested for anything. So this would
                be your first time, right?" which could reasonably be construed as an
                indication that she was under arrest. Although Ramos-Molina was told
                she was free to leave, retained access to her house keys, and used her
                cellphone during the course of the short interview, we conclude that a
                reasonable person in her position would not have felt free to terminate the
                encounter.    See id.   at 192, 111 P.3d at 695 (relevant factors for
                determining whether a suspect was in custody include "(1) the site of the
                interrogation, (2) whether the investigation has focused on the subject, (3)
                whether the objective indicia of arrest are present, and (4) the length and
                form of questioning" (internal quotation marks omitted)).


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
              Having carefully considered the evidence presented at trial,
we cannot say beyond a reasonable doubt that the admission of Ramos-
Molina's confession was harmless.     See Arizona v. Fulminante, 499 U.S.
279, 292 (1991) ("A defendant's confession is probably the most probative
and damaging evidence that can be admitted against him." (internal
quotation marks omitted)); see also Carter v. State, 129 Nev. „ 299
P.3d 367, 372 (2013). Accordingly, we
              ORDER the judgment of conviction REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order.



                                                  Xl..4teNk      J.
                                    Hardesty


                                   fifftok
                                    Parraguirre


                                                                 J.




cc: Hon. James M. Bixler, District Judge
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     4